Exhibit 99.1 Ronald E. Seeholzer Vice President Investor Relations FirstEnergy Corp. 76 S. Main Street Akron, Ohio 44308 Tel 330-384-5415 October 9, 2008 TO THE INVESTMENT COMMUNITY:1 The purpose of this letter is to provide additional clarity to investors regarding FirstEnergy Corp.’s (FirstEnergy or the Company) current liquidity position and the status of our ongoing financing activities. Despite unprecedented volatility in the capital markets, we believe that our liquidity position remains strong. We expect our existing sources of liquidity to remain sufficient to meet our anticipated obligations and those of our subsidiaries, and that the successful execution of our planned long-term financings will further reinforce the stability of our financial position. In response to questions regarding the impact of current market turmoil, we are providing the following comprehensive summary of our liquidity position, financing strategy, and variable-rate pollution control revenue bond (PCRB) position.As always, we are available to answer questions should investors need additional information. Current Liquidity Position As of October 8, 2008, FirstEnergy and its subsidiaries have access to more than$4 billion of liquidity,of which approximately$1.7 billion is currently available.FirstEnergy and its subsidiaries do not have a commercial paper program and are not reliant on that market. Our liquidity sources are described in more detail in the following table. 1 Please see the forward-looking statements at the end of this letter. 1 As of October 8, 2008 Company Type Maturity Amount (M) Available (M) FirstEnergy (1) Revolving Aug. 2012 $2,750 $408 FirstEnergy & FirstEnergy Solutions Revolving May 2009 300 300 FirstEnergy Bank Lines Various (2) 120 20 FirstEnergy Generation Corp. Term Loan Oct. 2009 (3) 300 300 OH & PA Utilities A/R Fin. Various (4) 550 532 (1) FirstEnergy Corp. and subsidiary borrowers Subtotal: $4,020 $1,560 (2) $100M matures November 30, 2009; $20M uncommited line of credit with no maturity date Cash: - 101 (3) Drawn amounts are payable within 30 days and may not be reborrowed Total: $4,020 $1,661 (4) $370M matures March 21, 2009; $180M matures October 27, 2008 with anextension requested pending state regulatory approval of replacement facility As reflected in the table, FirstEnergy and certain subsidiaries are parties to a $2.75 billion revolving credit facility which is available through August 24, 2012.A total of 25 banks participate in this facility, with no one bank having more than 7.3% of the total commitments. During the year,we have utilized our revolving credit facility to fund a number of strategic acquisitions including the Fremont natural gas plant ($275 million), Signal Peak Energy, formerly BullMountain ($125 million), and the acquisition of certain nuclear sale and leaseback lessor equity interests ($438 million). As of September 30, 2008, we had$420 million of bank credit facilities in addition to the $2.75 billion revolving credit facility.We subsequently obtained a new $300 million secured term loan facility with Credit Suisse to reinforce our liquidity in light of the unprecedented disruptions in the credit markets.As also shown in the above table, an aggregate of $550 million of accounts receivable financing facilities are available through our Ohio and Pennsylvania electric distribution utilities to meet working capital requirements and other general corporate purposes. Financing Plan We intend to continue to fund our capital requirements through our strong projected cash flow from operationsas well as from capital market issuances.Our financing plans for the remainder of 2008 include potential issuances of new secured taxable long-term debt of up to $600 million through our Ohio electric distribution utilities as market conditions permit. We have regulatory authorization for these issuances and also for $300 million of long-term debt for one of our Pennsylvania electric distribution utilities.In addition, we have similar requests pending before New Jersey, Pennsylvania and Ohio state regulatory agencies for authority to issue up to $700 million in the aggregate of additional utility long-term debt. 2 We have minimal maturities oflong-term debt over the next several years as shown below: Year 2008(1) 2009 2010 Amount (M) $0.5 $256.7 $166.7 (1) Remainder of Variable-Rate Pollution Control Revenue Bonds Pollution Control Revenue Bonds have been used by the Company since the 1970s.Of the $2.1 billion variable-rate PCRBs outstanding, $1.9 billion are obligations of FirstEnergy Solutions Corp., $156 million are obligations of Ohio Edison Company, $29 million are obligations of Metropolitan Edison Company, and $45 million are obligations of Pennsylvania Electric Company.The interest rates on our PCRBs are reset daily or weekly. Bondholders can tender their PCRBs for mandatory purchase prior to maturity with the purchase price payable from remarketing proceeds, or if the PCRBs are not successfully remarketed, by drawings under irrevocable direct pay letters of credit (LOCs).
